Citation Nr: 1747723	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  14-28 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

Whether the reduction in the disability rating for degenerative cervical arthrosis from 40 percent disabling to 10 percent, effective January 1, 2013, was proper. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Abdelbary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1953 to September 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In that decision, the RO reduced the rating for degenerative cervical arthrosis, from 40 percent to 10 percent, effective January 1, 2013.  

The Board notes that although the RO developed this appeal as an increased rating claim, per the July 2017 hearing testimony, the Veteran's representative confirmed that the issue on appeal is whether the reduction in the disability rating for degenerative cervical arthrosis from 40 percent disabling to 10 percent, effective January 1, 2013, was proper.  Furthermore, due to the favorable outcome of this appeal, the Board finds no prejudice in proceeding with a decision in the matter on appeal. 

In July 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issues of entitlement to a total disability rating based on individual unemployability (TDIU) due to a service-connected disability and entitlement to service connection for depression secondary to his service-connected degenerative cervical arthrosis have been raised by the record during the July 2017 Board hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

A motion to advance this appeal on the Board's docket has been raised by the Veteran's representative.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) ("advanced age" is defined as 75 or more years of age).


FINDINGS OF FACT

1.  In an October 2012 rating decision, the RO reduced the rating for the Veteran's service-connected degenerative cervical arthrosis from 40 percent to 10 percent, effective January 1, 2013. 

2.  The October 2012 rating reduction did reduce the Veteran's overall level of compensation, and the Veteran's 40-percent rating for service-connected degenerative cervical arthrosis had been in effect for more than five years.  

3.  The evidence of record considered by the RO, with regard to the July 2012 proposal to reduce the disability rating and the October 2012 rating decision, which effectuated such reduction, did not include an August 20, 2012 letter by the Veteran, an August 2012 buddy statement by B.S., and a letter by Dr. D.O.R. from the Northeast Orthopedic Clinic, P.C.


CONCLUSION OF LAW

The reduction of the rating for service-connected degenerative cervical arthrosis from 40 percent to 10 percent effective January 1, 2013, was not proper and the 40 percent rating is restored.  38 U.S.C.A. §§ 1155, 5112, 5107 (West 2014); 38 C.F.R. §§ 3.105, 3.344(c), 4.85, Diagnostic Code 5242 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Legal Regulation and Principles

A. Reduction

When a reduction in the rating of a service-connected disability or employability status is contemplated and the lower rating would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her last address of record of the contemplated action and furnished detailed reasons therefor.  The beneficiary must be given 60 days for presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e).  If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  Id.

In addition, the veteran will be informed that he or she may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If a timely request is received, VA will notify the beneficiary in writing of the time and place of the hearing at least 10 days in advance of the scheduled hearing date.  The hearing will be conducted by VA personnel who did not participate in the proposed adverse action and who will bear the decision-making responsibility.  If a predetermination hearing is timely requested, benefit payments shall be continued at the previously established level pending a final determination concerning the proposed action.  38 C.F.R. § 3.105(h).

These are such important safeguards that the U.S. Court of Appeals for Veterans Claims has held that where VA has reduced a veteran's rating without observance of applicable law and regulation, such a rating is void ab initio.  Brown v. Brown, 5 Vet. App. 413, 422 (1993).  Thus, to remedy such cases, the decision must be reversed as unlawful.  Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).

Rating agencies will handle cases affected by change of medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations which are less thorough than those on which payments were originally based will not be used as a basis for reduction.  

Ratings for diseases subject to temporary or episodic improvement, such as epilepsy, asthma, ulcers, and many skin diseases, will not be reduced on the basis of any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, where material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).  The above considerations are required for ratings which have continued for long periods at the same level, i.e. five years or more.  38 C.F.R. § 3.344(c).

Once the five-year requirement of 38 C.F.R. § 3.344 has been satisfied, a reduction of the pertinent rating percentages can only be effected if the reduction complies with the provisions of 38 C.F.R. § 3.344(a).  The reduction can be justified only if there is a showing by a preponderance of the evidence that the rating reduction is warranted.  Brown v. Brown, 5 Vet. App. at 419-20.

Specifically, the U.S. Court of Appeals for Veterans Claims requires that adjudicators must: 1) review the entire record of examinations and medical and industrial history to ascertain whether the recent examination(s) on which the reduction was based were full and complete; 2) decline to use examinations which are less full and complete than those on which payments were authorized or continued; 3) not reduce an evaluation except in cases where all the evidence clearly warrants a finding of material improvement.  Id. at 419-20.  In addition, where material improvement in the physical condition is clearly shown, the rating agency must consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  Id.

Prior to reducing a veteran's disability rating, however, VA is required to "comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect."  Faust v. West, 13 Vet. App. 342, 349 (2000), citing 38 C.F.R. § 4.1, 4.2, 4.10.  These general provisions "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon review of the entire history of the veteran's disability."  Id., citing Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the conditions had demonstrated actual improvement.  Dofflemyer, 2 Vet. App. 277.

II.  Analysis

A. Background

The Veteran is service-connected for degenerative cervical arthrosis.  The Veteran was in receipt of a 40-percent rating, under Diagnostic Code 5293, effective March 6, 2002.  The RO assigned a 40-percent rating based on the Veterans July 2002 MRI which revealed that the Veteran had significant stenosis at C3-C4 level and to a lesser degree at C4-C5.  Furthermore, a report from Dr. Patel revealed that the Veteran had complained of neck pain that radiates into the right arm causing numbness and tingling to the right hand.  

Effective September 23, 2002, VA revised the criteria for evaluating spinal disorders under Diagnostic Code 5293, intervertebral disc syndrome. 67 Fed. Reg. 54,345-54,349 (2002).   Under Diagnostic Code 5293, as amended, intervertebral disc syndrome is evaluated either on the total duration of incapacitating episodes over the past twelve months, or by combining under 38 C.F.R. § 4.25  separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluation of all other disabilities, whichever method results in the higher evaluation. 

Then, pursuant to 38 C.F.R. § 4.30, the Veteran was in receipt of a temporary 100-percent rating, effective November 8, 2004.  Following the period of convalescence, the Veteran's degenerative cervical arthrosis was rated under Diagnostic Code 5242 at 40 percent, effective January 1, 2005.  The RO assigned a 40-percent rating based on the results of the Veteran's July 2004 VA examination, which revealed that the Veteran reported constant pain in the neck area, however range of motion was not tested.  Additionally, hospital reports revealed significant cervical spondylosis with chronic disc bulges and chronic C4-5 spinal stenosis. 

In July 2012, the RO proposed a reduction of the Veteran's current 40-percent rating for degenerative cervical arthrosis to 10 percent.  Subsequently, in October 2012, the RO reduced the Veteran's disability rating for degenerative cervical arthrosis from 40 percent disabling to 10 percent, effective January 1, 2013.  

B.  Propriety of Rating Reduction

Initially, the reduction of the Veteran's degenerative cervical arthrosis rating reduced the Veteran's combined disability rating from 70 percent to 50 percent, resulting in a reduction in the amount of compensation payable to the Veteran.  As such, the procedural requirements of 38 C.F.R. § 3.105 (e) apply.  Here, in July 2012, a rating decision proposing the reduction was issued setting forth all material facts and reasons for the proposed reduction.  Additionally, the Veteran was informed in a notification letter dated July 27, 2012, of the contemplated action, furnished detailed reasons thereof, given 60 days for presentation of additional evidence, and informed that he may request a predetermination hearing within 30 days of the date of the notice.  Given such, the Board finds the procedural requirements under 38 C.F.R. § 3.105 (e) have been satisfied.  

Turning now to whether the reduction was proper, the Board notes that at the time of the October 2012 rating decision at issue in this case, the 40-percent rating for the Veteran's service connected degenerative cervical arthrosis had been in effect for a period of more than five years.  Thus, the provisions of 38 C.F.R. § 3.344(a), which apply to evaluations in effect for five years or more, are for application in this case.

In this regard, 38 C.F.R. § 3.344(a), states that a reduction will not be "based on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated."  Here, the Board notes that the October 2012 rating decision was based on two VA examinations administered in July 2011 and June 2012. 

In a July 2011 VA examination report, the Veteran reported an increase in pain and stiffness in his neck, and that he was unable to work due to his cervical and right elbow disabilities.  Range of motion for forward flexion was 45 degrees, extension was 40 degrees, left and right lateral flexion was 40 degrees each and left and right lateral rotation was 70 degrees each.  The VA examiner noted there were no flare-ups associated with the Veteran's cervical spine. 

In a June 2012 VA examination report, the VA examiner noted functional loss and/or functional impairment of the cervical spine, in that the Veteran has less movement than normal and pain on movement.  Range of motion for forward flexion was 40 degrees, extension was 35 degrees, right and left lateral was 30 degrees each, right lateral rotation was 50 degrees, and left lateral rotation was 40 degrees.  The VA examiner noted there were no flare-ups associated with the Veteran's cervical spine.  The examiner also noted that the Veteran's cervical spine does not impact his ability to work. 

Based upon the range of motion results of these two examination reports, the RO reduced the Veteran's disability rating from 40 percent to 10 percent for the Veteran's degenerative cervical arthrosis, finding a higher evaluation was not warranted.  

In determining whether the reduction at issue in this case was proper (complies with the provisions of 38 C.F.R. 3.344), the Board has reviewed the entire record.  After so doing, the Board finds that the RO failed to consider all lay and medical evidence in its possession at the time of the October 2012 rating decision to determine if there was sustained improvement under the ordinary conditions of life.

Here, after the Veteran received the July 27, 2012 letter informing him of the proposed reduction, the Veteran submitted additional evidence.  This evidence included an August 20, 2012 letter by the Veteran that indicated that his condition has gotten worse and not better, an August 2012 buddy statement by B.S., and a letter by Dr. D.O.R. from the Northeast Orthopedic Clinic, P.C.  All this evidence was received by VA on August 23, 2012.  

VA rating reductions must "be based upon review of the entire history of the veteran's disability."  Faust,13 Vet. App. 342, 349, citing Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The July 2012 rating decision, which proposed the rating reduction, and the October 2012 rating decision, which effectuated such reduction, lists the evidence considered by the RO in making its determinations.  Neither rating decision considered the August 20, 2012 letter by the Veteran that indicated that his condition has gotten worse and not better, the August 2012 buddy statement by B.S., and the letter by Dr. D.O.R. from the Northeast Orthopedic Clinic, P.C. 

In the August 2012 letter, in addition to asserting his degenerative cervical arthrosis has gotten worse, the Veteran also contends that the June 2012 VA examiner did not use an instrument to measure his range of motion.  Additionally, the Veteran contends that although he reported that he suffered flare-ups, his complaint was not reflected in the June 2012 VA examination report.  The Board acknowledges that in a May 2002 VA examination report, the VA examiner did note that the Veteran suffered flare-ups with regard to his neck.  

In the August 2012 buddy statement, B.S. stated that during the 14 years he has known the Veteran, he noticed a steady decline in the Veteran's health, which ultimately forced the Veteran to cease his business.  

In the August 2012 letter by Dr. D.O.R., he noted that the Veteran reported worsening neck pain.  Dr. D.O.R. noted that the Veteran has significant uncovertebral joint formation and facet arthritis popping and stabbing pains in the neck when he moves his head.  Dr. D.O.R. also noted that the Veteran has a very high pain threshold and quite a flat affect.  

Thus, by not considering the above submitted evidence, the RO failed to base its decision regarding a reduction in rating "upon review of the entire history of the veteran's disability." Faust, 13 Vet. App. at 349, citing Schafrath, 1 Vet. App. at 594.  Without reviewing the entire record, specifically the evidence that supports a finding that the Veteran's condition has not materially improved, the reduction is improper.  

Furthermore, the Board notes that the reduction was improper in the first instance as the RO's reduction was based upon the results of the range of motion examinations in the July 2011 and June 2012 VA examination reports.  Significantly, range of motion was never tested in the July 2004 VA examination, which is the basis of the Veteran's 40-percent rating.  Thus, the July 2011 and June 2002 range of motion results do not support a finding of material improvement as in July 2004, range of motion was never tested; therefore there is no benchmark for comparison.  Consequently, the evidence does not establish that the Veteran's current disability picture has materially improved as compared to this disability picture at the time of his 40 percent rating.  In fact, a review of the evidence reveals that the Veteran has consistently reported pain in his neck, with no reports of improvement, which is consistent with Dr. D.O.R.'s August 2012 letter that noted that the Veteran has significant uncovertebral joint formation and facet arthritis popping and stabbing pains in the neck when he moves his head.

Therefore, under these circumstances, the Board finds that the RO failed to observe the applicable laws and regulations in reducing the disability rating assigned for the Veteran's service-connected degenerative cervical arthrosis from 40-percent disabling to 10 percent, effective January 1, 2013.  Thus, where a rating reduction was made without observance of law, the erroneous reduction must be vacated and the prior rating restored.  See Schafrath, 1 Vet. App. at 595.

ORDER

The reduction in the disability rating for degenerative cervical arthrosis from 40 percent disabling to 10 percent, effective January 1, 2013, was improper and restoration of the 40 percent rating is granted, effective January 1, 2013, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


